DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 2 years suspended imposed on June 10, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board finds that Judge Keedy’s reasons were well covered, especially Numbers 6 and 7, in the Sentencing Judgment, and continued placement at Swan River Youth Camp will benefit the Defendant’s rehabilitation and give him the structure in his life that he apparently needs.